DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 12, and 13 are objected to because they recite:
 “mode of driving support” and “process for driving support”, instead of “mode of the driving support” and “process for the driving support” the examiner suggests that these terms be recited in consistency with other limitations which recite “the driving support”;
Claim 1 is objected to because it recites: 
“A driving support device that is a driving support device mounted in a vehicle” in line 1; the examiner suggests that this statement be modified to be “a driving support device mounted in a vehicle” instead; 
“Operating mode” in line 17, while it recites “operation mode” in line 21, the examiner suggests that these terms be recited in consistency with each other;
Claim 4 is objected to because it recites “operating modes of driving support” instead “of the driving support”, the examiner suggests that these terms be recited in consistency;
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1, 12 and 13: 
An acquiring device for acquiring…
Claim 1
A first estimating unit for estimating …
A second estimating unit for estimating …
A selecting unit for selecting…
A support unit for executing…
Claim 5:
A third estimating unit for estimating…

-Acquiring device: Acquiring device 20 including external sensors 30 (a front  radar 31, two front-side radars 32, two rear-side radars 33, a front camera 34, and a rear camera 35) in Figure 1; Page 3, lines 13-35.
-Estimating, selecting, and support units: ECU 90 in Figure 1; Page 16, Lines 10-15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 13 recite “the vehicle comprising” in line 4, and “landmarks around an own vehicle” in line 6. It is unclear if the “own vehicle” is the same as “the vehicle” comprising the functioning elements or a different one. The claims also recite, “estimating an estimation accuracy by 15the first estimating unit”. It is unclear whether the first or the second estimating unit (or estimation in 12 and 13) estimates the estimation accuracy. These limitations render the scopes of the claims indefinite. 

Claim 4 recites “second estimating unit estimates the estimation accuracy (recited in claim 1)”. However, it is unclear if the estimation accuracy is the same or different from the correction accuracy. In addition, the claim recites, “a first degree which indicates a correction accuracy” and then recites “where the estimation accuracy is estimated as the first degree”. It is unclear whether the first degree refers to a level of the estimation accuracy or the correction accuracy (if these are supposed to be different entities), it is also not clear if these terms are used interchangeably in reference to a precision measure of the estimated position. Claim 4 also recites “the estimated self-position”. There is insufficient antecedent basis for this limitation in the claim or the dependent claim (1), which recites an estimation of “position” and not “self-position”. The claim also recites “the operating modes”, in the plural form in reference to claim 1, which only discloses “an operating mode”. Therefore, there is no antecedent basis for the multiple operating modes recited here. These limitations render the claim indefinite. Claims 5-7, 10, and 11, depend from claim 4, include all of its limitations, and do not cure its deficiencies. Therefore, these claims are rejected in the same or similar manner.
Furthermore, Claim 4 recites “the estimation accuracy” in line 33, and “a correction accuracy” in line 34. The estimation accuracy, as disclosed by claim 1 and the specification, is a precision measure of the first estimation unit. However, the specification does not clearly distinguish the correction accuracy from the estimation accuracy (Figures 4 and 7 only disclose a correction accuracy estimate). Therefore, the idea of estimating a precision measure (estimation and/ or correction accuracy) is not clear in the specification rendering the claim indefinite. Claims 5-7, 10, and 11, depend from claim 4, include all of its limitations, and does not overcome its deficiencies, therefore, is also rejected in the same manner. 
Claim 5 recites “a third estimating unit for estimating the estimation accuracy by the first estimating unit”. It is unclear whether the third or the first estimating unit estimates the estimation accuracy. These limitations render the scopes of the claims indefinite. 
Claim 5 also recites “third estimating unit for estimating the estimation accuracy by the first estimating unit in at least two levels…” in lines 8 and 9, and then recites “when the estimated accuracy is estimated as the third degree, in a case where the estimation accuracy is estimated as the second 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are : detection sensor, device, or element to detect that there is snow accumulated on a road the own vehicle is travelling on. It is unclear how the case where snow is accumulated is detected before the fourth degree estimation can take place.
Similar to claim 5, claim 6 recites “estimated as the fourth degree”, without specifying the degree of which estimation this fourth degree refers to, as it depends from claim 5, which in turn depends from claim 6. It is unclear if this fourth degree estimation is referring to the estimation in claim 4 or the estimation from claim 5, both of which have at least two levels of estimation accuracy. This renders the claim scope indefinite. [The examiner considers this limitation to be a basis for the prior art mapping considered (below)].
The terms "high” and “low” in claims 10 and 11 are relative terms which render the claims indefinite.  The terms “high” and “low” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20100082238).
Regarding claim 1, Nakamura teaches a driving support device (Figure 1) that is a driving support device mounted in a vehicle ([0055]:” The positioning part 12 identifies the assistance control mounted in the own vehicle based on the information of the assistance control mounted in the own vehicle and the information of execution permission”), the vehicle comprising: an acquiring device (Figure 1: Back Camera 32) for acquiring position information of landmarks around an own vehicle ([0031]; [0032]; Landmark designated as a “ground feature”); an internal sensor for detecting state quantities related to a traveling state of the own vehicle (Figure 1: a direction sensor 18, a G sensor 20 and a vehicle speed sensor 22); and an actuator for performing driving support (Figure 1: Assistance control part 14), the 
With respect to claims, 12 and 13 all limitations have been examined with respect to the limitations in claim 1. The functions taught/disclosed in claim 1 can clearly perform the functions of claims 12 and 13. Therefore claims 12 and 13 are rejected under the same rationale.
Regarding claim 2, Nakamura discloses the teachings of claim 1 and further teach the driving support is collision avoidance support (Figure 1: Brake actuator 42; Steer actuator 48); and the actuator includes at least one of a control device (Figure 1: Elements 42, 44, 46, and 48) and a warning device (Figure 1: Buzzer device 50).
Regarding claim 3, Nakamura discloses the teachings of claim 1 and further teaches the acquiring device includes at least one of a millimeter wave radar, a monocular camera (Figure 1: Back camera 32; [0031]), and a LIDAR.
Regarding claim 4, Nakamura discloses the teachings of claim 1 and further disclose the second estimating unit estimates the estimation accuracy in at least two levels of a first degree which indicates 
Regarding claim 7, Nakamura discloses the teachings of claim 4, and further teaches the first estimating unit 25estimates that the estimation accuracy is the first degree in a case where a number of landmarks indicated by the position information of the landmarks is a first number or higher , and estimates that the estimation accuracy is the second degree in a case where the number of the landmarks is smaller than the first number ([0030]; [0049]; The more ground-features available along the running road, the less the time it is to update the position of the vehicle and the less the estimation error is; that is the first degree. However, if no or less ground-features are available along the road, the position update would take more time, leading to higher error in position estimation; that is the second degree).
Regarding claim 9, Nakamura discloses the teachings of claim 1 and further teaches the first estimating unit further estimates at least one of a traveling direction of the own vehicle, a speed of the own vehicle, and an angular velocity of the own vehicle (Figure 1: Positioning Part 12; [0025]).
Regarding claim 10, Nakamura discloses the teachings in claim 4, and further discloses the driving support device according to claim 4, wherein the selecting unit selects the first mode in case where the correction accuracy of the estimated position of the vehicle is estimated as high and selects .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Chowdhary (EP1094299A2).
Regarding claim 5, Nakamura teaches the selecting unit selects the first mode when the estimation accuracy is estimated as the third degree, in a case where the estimation accuracy is estimated as the second degree ([0039]; [0051]: “assistance control such as the stop control, intersection control, speed control, guidance control or such is such that, required accuracy in positioning the own vehicle position is different for each assistance control; Figure 5; From claim 4, the estimation accuracy estimation involves at least two levels, in which the first degree is higher than the second degree; the third degree could be a lower or a higher accuracy level than the first and/or the second degree; and the claim does not specify by how much lower is the second degree versus the first degree. Since each assistance control in Nakamura requires a different accuracy level which is taken based upon ranges of accuracy ([0051],1 through 2 meters for example as high accuracy, i.e. first level is 
 However, it does not teach a third estimating unit for estimating the estimation accuracy by the first estimating unit in at least two levels of a third degree which indicates an odometry estimation accuracy and a fourth degree which indicates the odometry estimation accuracy lower than the third degree. 
However, Chowdhary teaches a third estimating unit for estimating the estimation accuracy by the first estimating unit in at least two levels of a third degree which indicates an odometry estimation accuracy ([0011]: slip sensor; [0032]: “a determination is made as to whether to the dead reckoning derived distance estimate may be relied upon”) and a fourth degree which indicates the odometry estimation accuracy lower than the third degree ([0028]; [0032]: “In the embodiment shown, that decision is based on whether or not the slip”-which is here considered the inaccuracy in the odometer estimate- “ of the vehicle lies above or below a threshold level. If slip is major, i.e., lies above a threshold level, then the dead reckoning distance estimate may not be reliable due to slip induced odometer error”- slip above a threshold means there is a major error in the odometer estimation, the accuracy is low, i.e. fourth degree; if the slip is below threshold, it means there is a minor error in the odometer estimation, the accuracy is higher, i.e. third degree). It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Nakamura reference to include the teachings of Chowdhary, and include an estimation of the odometer accuracy in the vehicle position estimation process. Since the system in Nakamura relies on dead reckoning of the 
Regarding claim 6, Nakamura teaches the selecting unit selects the second mode when the estimation accuracy is estimated as the fourth degree, in a case where the estimation accuracy is estimated as the second degree ([0039]; [0051]: “assistance control such as the stop control, intersection control, speed control, guidance control or such is such that, required accuracy in positioning the own vehicle position is different for each assistance control; Figure 5; From claim 4, the estimation accuracy estimation involves at least two levels, in which the first degree is higher than the second degree; the fourth degree could be a lower or a higher accuracy level than the first and/or the second degree; and the claim does not specify by how much lower is the second degree versus the first degree. Since each assistance control in Nakamura requires a different accuracy level which is taken based upon ranges of accuracy ([0051],40 through 50 meters for example as low accuracy, i.e. second level is required for routing control, i.e. second mode); therefore selecting a second mode which requires lower accuracy with a case where there is a fourth degree and second degree accuracy, this could be a range of 25-30 meters, which is considered a fourth level that is different from the second level, but not as high as the 1 to 2 meter accuracy level, for example, however, still considered a “low” accuracy range. An assistance control such as routing control (second mode) could still be selected in this situation with such an accuracy level). However, it does not teach wherein the third estimating unit estimates the fourth degree in a case where snow is accumulated on a road the own vehicle is traveling on. 

It would have been obvious for someone with an ordinary skill in the art before the effective filing date to modify the Nakamura reference to include the teachings of Chowdhary and include an estimation of the odometer accuracy in the vehicle position estimation process. Since the system in Nakamura relies on dead reckoning of the vehicle, many sources of error emerge in the distance estimates derived in this manner, especially that the distance travelled is measured according to the movement of the wheels. Measurement errors are highly possible due to changes in tire size and/or slip, and Slip of a vehicle, e.g., a loss of traction, can occur when a road is wet or covered with snow or ice. Therefore, calculating and accounting for these inaccuracies improve the reliability of the vehicle navigation system as disclosed by Chowdhary (Abstract).
Regarding claim 11, Nakamura does not teach wherein the selecting unit selects the first mode when the odometry estimation accuracy is estimated as high, even in a case where the correction accuracy of the estimated position of the vehicle is estimated as low.
Chowdhary teaches wherein the selecting unit selects the first mode when the odometry estimation accuracy is estimated as high, even in a case where the correction accuracy of the estimated position of the vehicle is estimated as low ([0028]; [0040])”. It would have been obvious for someone with ordinary skill in the art before the effective filing date of the invention to modify the Nakamura reference and include an estimation of the odometer accuracy, which could recalibrate the inaccuracy in other position estimation systems on the vehicle. This allows for improved accuracy of the system as disclosed by Chowdhary (Abstract). 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Webber (US4144571).

Webber teaches the first estimating unit estimates the position of the own vehicle using a Kalman filter (Figure 1: Kalman Filter 38 outputting Position estimate). It would have been obvious for someone with the ordinary skill in the art before the effective filing date of the application to modify the Nakamura reference to include the teachings of Webber and estimate the position using a Kalman filter. Doing so would enable a better/ optimal estimate of the vehicle position by combining measurements from various sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272- 2706 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669